            Case 3:21-cv-00776-YY       Document 9      Filed 09/07/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



STELLA SANTARELLI,                                  Case No. 3:21-cv-776-YY

               Plaintiff,                           ORDER

       v.

GRAYS LANDING APARTMENTS,
MAHA KAHIM, WILLIAMS CHARLES,
and JENNIFER SCHWAB,

               Defendants.

Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on August 9, 2021. Judge You recommended that this Court dismiss this case sua

sponte without prejudice because Plaintiff failed to respond to the Order to Show Cause or cure

the identified deficiencies in her Complaint after being provided the opportunity to do so. No

party has filed objections.

       Under the Federal Magistrates Act (Act), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

PAGE 1 – ORDER
           Case 3:21-cv-00776-YY         Document 9       Filed 09/07/21      Page 2 of 2




intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge You’s Findings and Recommendation for clear error on the face

of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge You’s Findings

and Recommendation, ECF 7. The Court DISMISSES this case without prejudice. If Plaintiff

wishes to bring a new case under the federal Fair Housing Act or other federal discrimination

statute, she must state so explicitly and allege facts supporting her federal claim for relief. The

Court further finds that any appeal from this Order would be frivolous and thus would not be

taken in “good faith” as that term is used in 28 U.S.C. § 1915(a)(3). See Coppedge v. United

States, 369 U.S. 438, 445 (1962). Accordingly, Plaintiff’s in forma pauperis status should be

revoked.

       IT IS SO ORDERED.

       DATED this 7th day of September, 2021.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge



PAGE 2 – ORDER
